
	
		II
		110th CONGRESS
		1st Session
		S. 1440
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2007
			Mr. Specter (for
			 himself, Mr. Rockefeller, and
			 Mr. Casey) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide for judicial determination of injury in
		  certain cases involving dumped and subsidized merchandise imported into the
		  United States, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Unfair Foreign Competition Act of
			 2007.
		2.Judicial
			 determination of injury
			(a)In
			 generalTitle VII of the Tariff Act of 1930 (19 U.S.C. 1671 et
			 seq.) is amended by adding at the end the following new subtitle:
				
					EJudicial
				determination of injury
						791.Civil
				action
							(a)Injury
				determinationNotwithstanding any other provision of this title,
				in an antidumping or countervailing duty investigation initiated under section
				702 or 732, a petitioning party, may, not later than 30 days after the date an
				investigation is initiated under such sections, elect to bring a civil action
				in a United States district court, for a determination that—
								(1)an industry in
				the United States—
									(A)is materially
				injured, or
									(B)is threatened
				with material injury, or
									(2)the establishment
				of an industry in the United States is materially retarded,
								by reason
				of imports, or sales (or the likelihood of sales) for importation, of the
				merchandise subject to the investigation, and that imports of the subject
				merchandise are not negligible.(b)Five-year
				reviewsNot later than 30 days after a 5-year review of an
				antidumping or countervailing duty order is initiated under section 751(c), a
				party, who was a petitioning party in the initial investigation that resulted
				in the antidumping or countervailing duty order, may bring a civil action in a
				United States district court for a determination of whether revocation of the
				antidumping or countervailing duty order or termination of the investigation
				suspended under section 704 or 734 would likely lead to continuation or
				recurrence of material injury based on the standards set forth in section
				752.
							(c)Effect of
				election; relief
								(1)Effect of
				election
									(A)In
				generalAn election under subsection (a) or (b) of this section
				shall be for a determination by the district court in lieu of a determination
				by the Commission under section 703(a), section 733(a), section 705(b), section
				735(b), or chapter 1 of subtitle C, as the case may be.
									(B)Commission to
				compile recordIf an election is made under this subtitle, the
				Commission shall conduct an investigation and compile evidence with respect to
				the petition in the same manner and to the same extent under this title as if
				an election had not been made. Any information compiled by the Commission shall
				be made available to the parties to the proceeding and furnished to the
				district court in a timely manner.
									(C)Notification by
				the administering authority and CommissionIf an election is made
				under this subtitle, any notification the administering authority is required
				to provide the Commission under this title shall be provided to the district
				court and any notification the Commission is required to provide the
				administering authority shall be provided to the district court.
									(2)Relief
									(A)In
				generalIn an action brought under subsection (a) or (b), the
				district court shall apply the same standards and make the same determinations
				and findings, that would be made by the Commission under this title if an
				election had not been made.
									(B)Findings and
				conclusionsThe court shall issue findings of fact and
				conclusions of law and any order issued by the court shall have the same effect
				as a determination of the Commission under this title.
									(3)Special
				rulesThe following rules shall apply to actions initiated under
				subsection (a) or (b):
									(A)AppealAn
				order issued by a United States district court under this title shall be
				appealable to a United States Court of Appeals.
									(B)Order not
				stayedAn order issued under this section shall not be stayed
				pending appeal to a United States Court of Appeals.
									(C)Precedential
				effect of decisions of the international trade commissionThe
				decisions of the Commission in other investigations initiated under this title
				shall not be binding on the court.
									(D)HearingsThe
				court shall provide a petitioning party and any interested party an opportunity
				to file briefs and argue orally to the court based on the information compiled
				by the Commission.
									(E)Attendance by
				defendantThere shall be no obligation on any defendant
				interested party to attend a meeting or hearing, and failure to do so shall not
				be prejudicial to that party's case.
									(F)Default
				judgmentsThe failure of an interested party, described in
				subparagraph (A) or (B) of section 771(9), to intervene in an action initiated
				under this section or otherwise to participate in the proceedings shall not
				result in judgment by default.
									(G)VenueA
				civil action under this section may be brought in a judicial district where a
				manufacturing facility, sales office, or administrative headquarters of any
				plaintiff who is a petitioning party is located.
									(d)Service of
				processWithin 5 days of filing an action under subsection (a) or
				(b), the filing party shall notify all known interested parties described in
				subparagraphs (A) and (B) of section 771(9). Such notice shall include—
								(1)a copy of the
				complaint; and
								(2)notice that the
				party is entitled to participate in the proceedings pursuant to subsection (e)
				of this section.
								(e)Intervention as
				of rightAny interested party described in subparagraphs (A) and
				(B) of section 771(9) shall be entitled to intervene in an action initiated
				under this section.
							(f)Preliminary
				relief
								(1)In
				generalIn an action brought under subsection (a), the court
				shall, upon motion, issue a preliminary order that contains a determination of
				whether there is a reasonable indication that an industry in the United States
				is materially injured, or is threatened with material injury, or the
				establishment of an industry in the United States is materially retarded, by
				reason of imports of the subject merchandise and that imports of the subject
				merchandise are not negligible. The order shall include a description of the
				essential facts under consideration which form the basis of the
				decision.
								(2)Effect of
				orderAn order making an affirmative determination under
				paragraph (1) shall have the same effect as an affirmative preliminary
				determination by the Commission under section 703(a) or 733(a).
								(3)TimingThe
				court shall make a preliminary determination under this subsection within 45
				days after a complaint has been filed.
								(g)Expedited
				action
								(1)In
				generalAn action brought under subsection (a) or (b) shall be
				advanced on the docket and expedited in every way practicable.
								(2)Final
				determination in subsection (a)
				casesThe court shall make a final determination regarding
				material injury in an action filed under subsection (a) before the later
				of—
									(A)the 120th day
				after the date on which the administering authority makes an affirmative
				preliminary determination under section 703(b) or 733(b); or
									(B)the 45th day
				after the day on which the administering authority makes an affirmative final
				determination under section 705(a) or 735(a).
									(3)Final
				determination in five-year reviewsThe court shall make a final
				determination regarding the likelihood of continuation or recurrence of
				material injury under subsection (b) before the later of—
									(A)the 360th day
				after the date on which the review is initiated under section 751(c)(2);
				or
									(B)the 120th day
				after the date on which the final determination of the administering authority
				is published.
									(4)Extraordinarily
				complicated casesIf the court concludes that a case is
				extraordinarily complicated, as defined in section 703(c) or 733(c), the court
				may extend the time under paragraphs (2) or (3) by an additional 30
				days.
								(h)Protection of
				confidential informationThe court shall make arrangements to
				protect the confidentiality of information designated as proprietary by an
				interested party pursuant to a judicial protective
				order.
							.
			(b)Changed
			 circumstances reviewsSection 751(b) of the Tariff Act of 1930
			 (19 U.S.C. 1675(b)) is amended by adding at the end the following:
				
					(5)Certain cases
				to be filed in United States district courtIf the injury
				determination at issue was initially made by a United States district court,
				the court shall retain jurisdiction over the injury determination for purposes
				of this section. Any party seeking revocation of an order or termination of a
				suspended investigation shall seek review in the district court that made the
				original injury determination under section
				791.
					.
			(c)Clerical
			 AmendmentThe table of contents for title VII of the Tariff Act
			 of 1930 is amended by inserting after the item relating to section 783 the
			 following:
				
					
						Subtitle E—Judicial determination of injury
						Sec. 791. Civil
				action.
					
					.
			(d)Conforming
			 AmendmentSection 516A of the Tariff Act of 1930 (19 U.S.C.
			 1516a) is amended by striking Within 30 days and inserting
			 Except in the case where an interested party makes an election under
			 subtitle E of title VII for a judicial determination of injury, within 30
			 days.
			(e)Effective
			 dateThe amendments made by this section apply to—
				(1)countervailing
			 duty investigations initiated under section 702 of the Tariff Act of 1930 (19
			 U.S.C. 1671a) on or after the date of the enactment of this Act;
				(2)antidumping duty
			 investigations initiated under section 732 of the Tariff Act of 1930 (19 U.S.C.
			 1673a) on or after the date of the enactment of this Act; and
				(3)reviews initiated
			 under section 751 of the Tariff Act of 1930 (19 U.S.C. 1675) on or after the
			 date of the enactment of this Act.
				3.Application to
			 Canada and MexicoPursuant to
			 article 1902 of the North American Free Trade Agreement and section 408 of the
			 North American Free Trade Agreement Implementation Act, the amendments made by
			 this Act shall apply with respect to goods from Canada and Mexico.
		4.Notification to
			 World Trade OrganizationNot
			 later than 30 days after the date of the enactment of this Act, pursuant to the
			 Agreement on Implementation of Article VI of the General Agreement on Tariffs
			 and Trade 1994 and the Agreement on Subsidies and Countervailing Measures, the
			 Secretary of State shall notify the appropriate officials of the World Trade
			 Organization of the amendments made by this Act and that the United States
			 district courts shall be treated as competent authorities for purposes of
			 injury determinations under title VII of the Tariff Act of 1930 (19 U.S.C. 1671
			 et seq.).
		
